DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.(s) 62/255,227, 62/335,500 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first Claim 1 of the pending application recites, “wherein the dry sump lubrication system has an overall oil capacity that provides at least five hundred hours of engine oil life,”  and claim 6 of the pending application recites “wherein the crankcase chamber and the oil chamber have an overall oil capacity that provides at least five hundred hours of engine oil life.”
Provisional application 62/335,500 however only discloses in paragraph [0043] where “The oil tank 112 is sized to hold oil sufficient (e.g., about 5-6 quarts) to extend the oil life for a commercial lawn mower (e.g., a zero-turn lawn mower) from about 100 hours with a conventional engine without an external oil tank to 500 hours.”
Provisional application 62/255,227 however only discloses in paragraph [0012] where “The oil tank 106 is sized to hold oil sufficient (e.g., about 5-6 quarts) to extend the oil life for a commercial lawn mower (e.g., a zero-turn lawn mower) from about 100 hours with a conventional engine to 500 hours.”
Therefore, there is no support in either provisional application for an oil capacity that provides greater than five hundred hours of operational life as implied by the phrase, “at least five hundred hours of operational life,” seen in claims 1 and 6.

The earliest filed application which supports the disclosure seen in claims 1 and 6 is seen in application 15/295,294 which has a filing date of 10/17/2016 as seen in claims 1, 21 as well as paragraphs [0004, 0005] of the specification.
Therefore, when considering oil systems which provide an engine oil life greater than five hundred hours one must all also consider applicant’s own prior publication US 20150053505 A1 as prior art which recites in paragraphs [0004-0005] of the specification “On the other hand, a commercial lawnmower engine may need to have its oil changed many times during a given season due to almost daily use of the equipment. These frequent oil changes lead to increased downtime of the equipment and increased costs to the users. The size of the sump in the engine may be increased to allow for a greater oil capacity (and hence greater oil life), but such an increase in size is not practical for many lawn and garden applications. [0005] Accordingly, it would be advantageous to have an internal combustion engine with a supplemental oil reservoir capable of recirculating oil at given time intervals. This supplemental oil reservoir enables increased life of the oil in the system and therefore increased intervals between oil changes.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/20201 was filed after the mailing date of the Non-Final Rejection on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 6, 7, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 4903654 A (Sato) as evidenced by https://www.aaa.com/autorepair/articles/how-often-should-you-change-engine-oil (AAA).
Regarding claim 1, Sato (Abstract, Figs. 1 and 2) discloses an engine assembly, comprising: a small air-cooled engine-having two or fewer cylinders; and a dry sump lubrication system including an external oil 
Sato fails to disclose where the engine has two or fewer cylinders and wherein the dry sump lubrication system has an overall oil capacity that provides at least five hundred hours of engine oil life; wherein the crankcase chamber and the oil chamber have on overall capacity that provides at least five hundred hours of engine oil life.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Sato as to have two or fewer cylinders and for the dry sump lubrication system has an overall oil capacity that provides at least five hundred hours of engine oil life provided these modifications in view of Sato are considered to be a matter of routine optimization as discussed in MPEP 2144.05 II. The examiner considers the following factual findings to support the obviousness rejection on the basis of routine optimization: 
Sato is silent as to how many cylinders the engine comprises, but is explicit that the engine is compact and for a mower thus suggesting to person of ordinary skill in the art it encompasses in scope the genus of 
Sato states in Col.1 L.55-58 where the oil tank has a volume larger than that of a conventional oil pan and is provided independently of the oil pan thus suggesting to a person of ordinary skill in the art an enlarged oil storage capacity.
Sato states in Col.2 L.53-56 The oil tank 11 has a volume larger than that of the conventional oil pan by twice or more further identifying to a person of ordinary skill in the art a significant increase in the oil storage capacity in the invention disclosed by Sato.
Sato states in Col.6 L.32-35 by separating the oil tank from the crank case and arranging the oil tank at a position remote from the engine and by removably connecting the oil tank to the engine, the engine itself may be compacted, a freedom of the engine mount may be increased, the heat transfer from the engine to the oil tank may be reduced, and the oil tank may be arranged in any position where an operator can easily check or see the oil tank thus explaining a benefit to a person of ordinary skill in the art of using an enlarged oil storage tank on a compact engine.
Provided the distinction between the prior art and the invention as seen in claim 1 is that the engine has two or fewer cylinders and an oil capacity that provides at least 500 hundred hours of engine oil life the In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Therefore, as based on the MPEP with respect to routine optimization that a change in the form, proportion or degree with respect to the of number of cylinders or the oil storage capacity in regards to engine oil life can not sustain a patent even if the changes produce better results than prior inventions.
Further as seen evidenced by AAA, the amount of hours of useful engine oil life is dependent on other factors including oil type not just oil volume. For instance an engine using synthetic oil which is required to be changed at 10,000 mile intervals if operated at 20 miles per hour or less would provide over 500 hundred hours of engine oil life. 
Lastly, with regards to commercial success proposed previously by the applicant simply stating that the engine has an oil capacity that provides five hundred hours of engine oil life is not considered to establish enough sufficient aspects of the engine in the claims from which commercial success of the invention is derived, as required based on the MPEP in Section 716.03 (b), where the MPEP states, “In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.).
Regarding claim 4, Sato (Figs. 1 and 2) discloses wherein the small air- cooled engine comprises: an engine block (1); an oil gallery (19, 23, 61) configured to distribute oil; a crankcase cover (4, 14); and a crankcase chamber (7) defined by the engine block and crankcase cover; and wherein the dry sump lubrication system comprises: the external oil reservoir comprising: -2- 4829-6176-8646.1Atty. Dkt. No. 016831-0896an oil tank (11, 11B) defining an oil chamber; and an oil filter (74, Fig. 7) assembly comprising: a housing (Exterior walls of oil filter 74) at least partially defining a filter chamber (interior portion of oil filter 74), wherein the filter chamber is in fluid communication with the oil chamber 
Regarding claim 6, Sato discloses the limitations of claims 1 and 4 as discussed previously, Sato fails to disclose wherein the crankcase chamber and the oil chamber have an overall oil capacity that provides at least five hundred hours of engine oil life.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Sato as to have the crankcase chamber and the oil chamber have an overall oil capacity that provides at least five hundred hours of engine oil life provided these modifications in view of Sato are considered to be a matter of routine optimization as discussed in MPEP 2144.05 II. 
The examiner considers the following factual findings to support the obviousness rejection on the basis of routine optimization: 
Sato states in Col.1 L.55-58 where the oil tank or chamber has a volume larger than that of a conventional oil pan and is provided independently of the oil pan thus suggesting to a person of ordinary skill in the art an enlarged oil storage capacity.
Sato states in Col.2 L.53-56 where the oil tank 11 has a volume larger than that of the conventional oil pan by twice or more further identifying to a person of ordinary skill in the art a significant increase in the oil storage capacity in the invention disclosed by Sato.
Sato states in Col.6 L.32-35 by separating the oil tank from the crank case and arranging the oil tank at a position remote from the engine and by removably connecting the oil tank to the engine, the engine itself may be compacted, a freedom of the engine mount may be increased, the heat transfer from the engine to the oil tank may be reduced, and the oil tank may be arranged in any position where an operator can easily check or see the oil tank thus explaining a benefit to a person of ordinary skill in the art of using an enlarged oil storage tank on a compact engine.
Provided the distinction between the prior art and the invention as seen in claim 1 is that the crankcase chamber and the oil chamber have an overall oil capacity that provides at least five hundred hours of In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Therefore, as based on the MPEP with respect to routine optimization that a change in the form, proportion or degree with respect the oil storage capacity in regards to engine oil life can not sustain a patent even if the changes produce better results than prior inventions.
 Further as seen evidenced by AAA, the amount of hours of useful engine oil life is dependent on other factors including oil type not just oil volume. For instance an engine using synthetic oil which is required to be changed at 10,000 mile intervals if operated at 20 miles per hour or less would provide over 500 hundred hours of engine oil life. 
Lastly, with regards to commercial success proposed previously by the applicant simply stating that the engine has an oil capacity that ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.).
Regarding claim 7, Sato discloses the limitations of claims 1 and 4 as discussed previously, where Sato further discloses wherein the crankcase chamber has a crankcase volume and the oil chamber has a reservoir volume greater than the crankcase volume (Figs. 1, 6 and 7; Col.2 L.53-56 discloses where the crankcase chamber 70 comprises an oil pan volume 3, 3B, 3C where the oil chamber forming an oil reservoir has a volume which is twice or more the volume of the oil pan).
Regarding claim 11, Sato (Annotated Fig, 7 seen below) discloses the limitations of claims 1 and 4 as discussed previously, wherein the oil filter assembly (74) includes a fill inlet so that oil can be added to the oil chamber (11B) through the oil filter (74).

    PNG
    media_image1.png
    530
    575
    media_image1.png
    Greyscale


Regarding claim 15, Sato discloses the limitations of claim 1 as discussed previously, were Sato (Figs. 1 and 2) further discloses wherein small air-cooled engine comprises: an engine block (1); an oil gallery (19, 23, 61) configured to distribute oil; a crankcase cover (4, 14); and a crankcase chamber (7) defined by the engine block and the crankcase cover; and wherein the dry sump lubrication system comprises: the external oil reservoir comprising: an oil tank (11, 11B) defining an oil chamber; and an 
Regarding claim 16, Sato discloses the limitations of claim 1 as discussed previously, where Sato further discloses wherein the small air- cooled engine comprises: an engine block (1); a blower housing (14) extending over a portion of the engine block and configured to direct cooling air over the engine block; and a blower fan configured to pull air into the blower housing through an air inlet (Figs. 1 and 2, Col.2 L.46-60).

Claims 2, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 4903654 A (Sato) in view of Grosse et al. US 4,151,823 A (Grosse).
Regarding claims 2, 8 and 9 Sato discloses the limitations of claims 1, 4 and 7 as discussed previously. 
Sato fails to disclose where the external oil reservoir volume is greater than or equal to five quarts and a recommended oil fill capacity of five quarts; wherein a recommended oil fill capacity of the oil chamber is five quarts.
Grosse however discloses the design of an external oil reservoir with an interior oil chamber in a dry sump engine with a recommended fill capacity of 4-5 quarts in Col.3 L.8-13, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a desired reservoir volume and oil fill capacity of 5 quarts or greater provided the MPEP in section 2144.05 states, In re Woodruff,
Regarding claims 12 and 13, Sato discloses the limitations of claims 1 and 4 as previously discussed, where Sato (Fig. 7) further discloses wherein the filter comprises filter media and an oil fill conduit extending through the filter media.
Sato fails to disclose wherein the oil fill conduit extends through the filter media so that oil can be added to the oil chamber through the oil fill conduit without being filtered by the filter media; wherein the oil filter assembly further comprises: a vent assembly in fluid communication with the oil chamber, the filter chamber, and the internal combustion engine, wherein the vent assembly is configured to allow air to flow from the filter chamber and the oil chamber to the internal combustion engine.
Grosse however discloses an oil chamber (30, 94, 94a) a filter (48, 108), where the filter comprises filter media (48, 108, Figures 1 and 4) and an oil fill conduit (40, 102, and interior of filter 48, 108) extending through the filter media so that oil can be added to the oil chamber (30, 94a) through the oil fill conduit without being filtered by the filter media (Pressure relief valve 58, 120 serves to bypass oil from oil fill conduit to oil chamber 94a as seen discussed in Col.4 L.3-14 and Col.6 L.3-13); wherein the oil filter assembly further comprises: a vent assembly (60, 64, 122, 124), in fluid communication with the oil chamber, the filter chamber, and the internal combustion engine, wherein the vent assembly is configured to 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Sato by the disclosure of Grosse as to provide a lubrication system where the lubricant entering the filter inlet can be provided to the oil chamber without being filtered by the filter media in the event the filter has clogged and pressure begins to build in the internal filter body chamber as to provide a safety measure to insure an adequate supply of lubricating oil under all conditions as seen discussed by Grosse in col.4 L.10-13

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 4903654 A (Sato) in view of Yasuaki Kawabe JP 62165016 A (Kawabe).
Regarding claims 3 and 10, Sato discloses the limitations of claims 1 and 4 as previously discussed, where Sato (Figs. 6 and 8) further discloses wherein the small air-cooled engine includes a crankshaft (6) including a counterweight positioned in a crankcase chamber (70).
Sato fails to disclose wherein a recommended oil level of the crankcase chamber during normal operation of the engine is below a lowermost portion of the counterweight
Kawabe however discloses a counter weight (11, 12) positioned in the crankcase chamber (9, 16), wherein a recommended oil level of the crankcase chamber during normal operation of the engine below a lowermost portion of the counterweight (11, 12) (Figure 1, Abstract; Constitution).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Sato by the disclosure of Kawabe as to maintain the oil level in the dry sump chamber surrounding the crankshaft counter weights below a lowermost portion of a counterweight as to prevent scooping or scraping of the oil so that a reduction in output torque is prevented as disclosed by Kawabe in paragraph [0001] and Abstract; Constitution.

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 4903654 A (Sato) further in view of Douglas Overbury US 4,353,163 (Overbury).
Regarding claim 5, Sato discloses the limitations of claims 1 and 4 as discussed previously.
Sato fails to disclose wherein the return pump is configured to pressurize oil to less than ten pounds per square inch. 
Overbury discloses an oil pump configured to pressurize oil to less than ten pounds per square inch (Col.2 L.47-Col.3 L.11, discloses where oil pump 58 is designated to generate an oil pressure between 5 to 10 psi).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the return pump of Sato as to design for a desired oil pressurization where generating a low oil pressure of 5-10 psi by the oil pump prevents problems in the oiling system due to high pressures as disclosed by Overbury in Col. 3 L. 7-11. 

Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 4903654 A (Sato) further in view of James Watson US 2,134,161 A (Watson).
Regarding claim 14, Sato discloses the limitations of claims 1 and 4 as discussed previously.
Sato fails to disclose a second oil filter assembly comprising: a second housing at least partially defining a second filter chamber, wherein the second filter chamber is fluidly coupled to the supply pump and the oil gallery; and a second filter positioned within the second filter chamber; wherein the second filter is configured to filter the pressurized oil provided to the oil gallery.
Watson however discloses a second oil filter assembly (46, 47, 49, 55) comprising: a second housing (46) at least partially defining a second filter 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Sato as to have a second oil filter assembly configured to filter oil provided to the oil gallery in order to separate air from the oil, bring the oil to a desired temperature, as well as permit the oil to perform splash lubrication to lubricate bearings and other associated parts of the engine as discussed by Watson on page 2 Col.2 L.5-29.

Response to Arguments
In response to applicant’s arguments with respect to the rejection on independent claim 1 seen on pages 8-9. Applicant alleges that the rejection is clear as to the evidence which supports as to why it would have been matter of routine optimization to arrive at the claimed engine oil life. In response the examiner has clarified some of the prior factual findings seen in the prior Non-Final rejection seen in paragraph 11. The examiner has also added the following reference https://www.aaa.com/autorepair/articles/how-
The following list of factual reasoning with respect to the rejection of claim 1 and the associated arguments are as follows:
Sato is silent as to how many cylinders the engine comprises, but is explicit that the engine is compact and for a mower thus suggesting to person of ordinary skill in the art it encompasses in scope the genus of small engines with two or fewer cylinders for mowers, see Col.2 L.36-44 for reference to use in mower.
Sato states in Col.1 L.55-58 where the oil tank has a volume larger than that of a conventional oil pan and is provided independently of the oil pan thus suggesting to a person of ordinary skill in the art an enlarged oil storage capacity.
Sato states in Col.2 L.53-56 The oil tank 11 has a volume larger than that of the conventional oil pan by twice or more further identifying to a person of ordinary skill in the art a significant increase in the oil storage capacity in the invention disclosed by Sato.
Sato states in Col.6 L.32-35 by separating the oil tank from the crank case and arranging the oil tank at a position remote from the engine and by removably connecting the oil tank to the engine, the engine 
 In addition, engines are capable of operation for five hundred hours without changing the oil, as it is possible to run a car engine or other types of engines without changing the oil during scheduled intervals.
Provided the distinction between the prior art and the invention as seen in claim 1 is that the engine has two or fewer cylinders and an oil capacity that provides at least 500 hundred hours of engine oil life the MPEP states the following with respect to routine optimization, “In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Therefore, as based on the MPEP with respect to routine optimization that a change in the form, proportion or degree with respect to the of number of cylinders or the oil storage capacity in regards to engine oil life can not sustain a patent even if the changes produce better results than prior inventions.
Further as seen evidenced by AAA, the amount of hours of useful engine oil life is dependent on other factors including oil type not just oil volume. For instance an engine using synthetic oil which is required to be changed at 10,000 mile intervals if operated at 20 miles per hour or less would provide over 500 hundred hours of engine oil life. 
Lastly, with regards to commercial success proposed previously by the applicant simply stating that the engine has an oil capacity that provides five hundred hours of engine oil life is not considered to establish enough sufficient aspects of the engine in the claims from which commercial success of the invention is derived, as required based on the MPEP in Section 716.03 (b), where the MPEP states, “In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to 
Regarding applicant’s argument 2 with respect to the rejection of claim 1, the parameters of Sato which are modified as part of routine optimization were previously identified in paragraph 11 of the prior and current Non-Final rejections. The parameters being modified are as follows modify the invention of Sato as to have two or fewer cylinders and for the dry sump lubrication system has an overall oil capacity that provides at least five hundred hours of engine oil life.
Regarding applicant’s third argument with respect to the phrase, “engine oil life,” the examiner acknowledges the applicant has identified a special definition is present in the specification as seen in paragraph [0052] which states, “Engine oil life is a measure of the operation time of an engine between recommended oil changes.” In view of this special definition the examiner has redacted the argument, “that engine is Sato is capable of running for five hundred hours without changing the oil, as it is possible to run a car engine or any other engine without changing the oil during scheduled intervals,” is equivalent to 500 hours of engine oil life.
Regarding applicant’s arguments with respect to commercial success, the commercial success proposed previously by the applicant simply stating that the engine has an oil capacity that provides five hundred hours of engine oil life is not considered to establish enough sufficient aspects of the ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.).
Applicant alleges that the applicant has provided multiple examples that applicant maintains are sufficient to establish the nexus and that the secondary considerations are relevant to the claimed subject matter. However, the examiner already addressed how these Affidavit filings were insufficient to establish a nexus between the engine oil life based on oil storage capacity and the commercial success as seen discussed previously in the prior final rejection dated 01/30/2020 in paragraphs 35-55, and repeated below:
The Affidavit submitted on behalf of Phil Wenzel Vice-President of Commercial Turf Products for Briggs & Stratton Corporation filed 12/11/2019 provides one specific example of an inquiry into replacing a portion of 45 mowers or general alleged statements as to percentage increases in sales of Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).” 
Further Mr. Wenzel in paragraph 10 states, “In my opinion, these benefits are the reason for the move towards engines including the oil guard system.” The MPEP in section 716.03 (b) I. in the first two paragraphs states, “In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973).
In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (In civil litigation, a patentee does not have to prove that the commercial success is not due to other factors. "A requirement for proof of the negative of all imaginable contributing factors would be unfairly burdensome, and contrary to the ordinary rules of evidence.").
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 


The Affidavit-traversing the rejections or objections under 37 CFR 1.132 submitted by  Adam J. Hellman a product engineer for Briggs & Stratton Corporation filed 12/11/2019 is insufficient provided the examiner considers providing news articles which when read amount to promotional articles to not adequately define sales figures evidentiary for commercial success. In particular for an affidavit advocating for commercial success to be sufficient to overcome a 103 rejection the MPEP in section 716.03(b) IV. states, “Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).” 
Further Mr.Hellman states in paragraph 17, “  In my experience, commercial grade outdoor power equipment manufacturers, and their customers—commercial turf service providers—are notoriously resistant to changing engine brands, largely due to concerns about productivity and maintenance with a “new” engine brand. The willingness of Hustler and Spartan Mowers to introduce a new brand of engine and expressly tout the productivity and maintenance improvements provided by the Oil Guard System’s indicates to me that the commercial success of the Oil Guard System being offered by Hustler and Spartan Turf is due to the Oil Guard conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973).
In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by 
For the reasons noted above the examiner considers both Affidavits field by Mr.Wenzel and Mr.Hellman respectively to be insufficient
In addition, the examiner previously addressed why the Affidavit of Jennifer Thompson was insufficient to establish a nexus between the engine oil life based on oil storage capacity and the commercial success as seen in Non-Final rejection dated 07/20/2020 in paragraphs 51-53 and repeated below:
The affidavit filed by Jennifer Thompson under 37 CFR 1.132 filed 05/29/2020 is insufficient because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In addition, paragraph three of the affidavit states that the analysis is based on a person’s opinion and not conclusive evidence. Where the evidence that is provided pertaining to market share is only specific to one company Ferris industries product sales within Ferris Industries own line of products and is not reflective of a national or international market share reflecting sales in a domestic market such as the United States to which the applicant seeks a patent for their invention. The sales of the engine to Ferris Industries could also be a result of other factors including incentives by the supplier and discounts, it also does not confirm how much of Ferris Industries increase in sales growth is specific to the oil guard engine and how much is a result of the other product offerings at Ferris Industries, or if there was other factors resulting in Ferris Industries increase in sales including international tariffs or increased access to retail outlets.
Regarding applicant’s arguments with respect to dependent claims 8 and 9 seen on pages 12-13 of applicant’s remarks, the examiner has modified the technical underpinning of the 103 rationale and the rejection no longer relies on routine optimization. Further, with respect to what Sato discloses with respect to oil storage capacity:
Sato states in Col.2 L.53-56 The oil tank 11 has a volume larger than that of the conventional oil pan by twice or more further identifying to a person of ordinary skill in the art a significant increase in the oil storage capacity in the invention disclosed by Sato.
Sato states in Col.6 L.32-35 by separating the oil tank from the crank case and arranging the oil tank at a position remote from the engine and by removably connecting the oil tank to the engine, the engine itself may be compacted, a freedom of the engine mount may be increased, the heat transfer from the engine to the oil tank may be reduced, and the oil tank may be arranged in any position where an operator can easily check or see the oil tank thus explaining a benefit to a person of ordinary skill in the art of using an enlarged oil storage tank on a compact engine.
Therefore, it is clear the invention of Sato is directed to an enlarged oil reservoir separated from the engine, which still enables the engine to be compact. 
In response to applicant's argument that US 4,151,823 A (Grosse) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sato is directed to an enlarged oil reservoir separated from the engine, where Grosse as seen in Figure 1 discloses an enlarged oil reservoir separated from an engine. Therefore, the examiner considers the disclosure of Grosse to be analogous art provided the reference is from the same field . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/MICHAEL A KESSLER/Examiner, Art Unit 3747